Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that Wang (in view of Zhamu et al.) lacks the claim features that the anode or cathode further contains a redox pair partner material selected from a metal oxide, an organic material, a non-graphene carbon material, an inorganic material, or a combination thereof, the partner material, in combination with the humic acid, forms a redox pair for pseudo-capacitance, and the metal oxide is selected from IrO2, NiO, VO2, V205, V3O8, Co3O4, PbO2, Ag2O, or a combination thereof, or selected from an oxide of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, vanadium, iron, or nickel in a nanowire, nanodisc, nanoribbon, or nanoplatelet form.  However Zhamu et al. disclosed an electrode that contains a redox pair partner material selected from an organic material (polyacetylene – [0069] – see also US 2015/0267317 – [0030]), wherein the partner material, in combination with the humic acid, forms a redox pair for pseudo-capacitance.
Applicant has not traverse the examiner’s assertion of official notice in the response filed 8/13/2021 and the well-known in the art statement is taken to be admitted prior art (see MPEP 2144.03).


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises” and “said,” should be avoided.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103641117) in view of Zhamu et al. (US 2009/0092747).
Regarding claim 1, Wang et al. a supercapacitor comprising an anode, a cathode, and a porous separator disposed between and in ionic contact with the anode and cathode (examples 9 & 10), wherein the anode and cathode contains a 
Wang et al. disclose the claimed invention except for the anode and cathode further comprise a redox pair partner material selected from a metal oxide, an organic material, a non-graphene carbon material, an inorganic material, or a combination thereof, the partner material, in combination with the humic acid, forms a redox pair for pseudo-capacitance, and the metal oxide is selected from IrO2, NiO, VO2, V205, V3O8, Co3O4, PbO2, Ag2O, or a combination thereof, or selected from an oxide of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, vanadium, iron, or nickel in a nanowire, nanodisc, nanoribbon, or nanoplatelet form
Zhamu et al. disclose a supercapacitor wherein an anode or a cathode contains a redox pair partner material selected from an organic material (polyacetylene), wherein said partner material forms a redox pair for pseudocapacitance [0069].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Zhamu et al. utilizing the humic based activated carbon of Wang et al., since such a modification would form a supercapacitor element having high performance activated carbon material with large pore volume and high specific surface area with reduced consumption of energy or form the supercapacitor of Wang et al. having increased capacitance value through pseudo-capacitance effects.
Regarding claim 2, Wang et al. disclose said oxygen content is from 0.01% to 5% by weight [0044].
Regarding claim 4, Wang et al. disclose said electrode has a specific surface area greater than 1,000 m2/g [0036].
Regarding claim 5, Wang et al. disclose said electrode has a specific surface area greater than 1,500 m2/g [0036].
Regarding claim 7, Wang et al. disclose the claimed invention except for said humic acid molecules are bonded by or bonded to a conductive binder material selected from the group consisting of a conducting polymer, a polymeric carbon, an amorphous carbon, a petroleum pitch, a coal tar pitch, a mesophase pitch, and combinations thereof. 
Zhamu et al. disclose a supercapacitor comprising a conductive binder selected from the group consisting of a conducting polymer, a polymeric carbon, an amorphous carbon, a petroleum pitch, a coal tar pitch, a mesophase pitch, and combinations thereof [0079].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Zhamu et al. utilizing the humic based activated carbon of Wang et al., since such a modification would form a supercapacitor element having high performance activated carbon material with large pore volume and high specific surface area with reduced consumption of energy.
Regarding claim 8, the modified Wang et al. disclose said humic acid molecules are functionalized or attached to a functional material or chemical group for enhanced capacitance (Zhamu et al. - [0069]).
Regarding claim 9, the modified Wang et al. disclose the humic acid molecules are functionalized with or attached to one or more conducting polymers (organic material), transition metal oxides, or transition metal sulfides (Zhamu et al. - [0069]).
Regarding claim 12, the modified Wang et al. disclose the partner material is an organic material (Zhamu et al. - [0069]).   The limitation, “said inorganic material is selected from a metal carbide, metal nitride, metal boride, metal dichalcogenide, or a combination thereof” only limits the inorganic material of claim 1.
Regarding claim 13, the modified Wang et al.  disclose the partner material is an organic material (Zhamu et al. - [0069]).  The limitation, “the inorganic material is selected from dichalcogenide, trichalcogenide, sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel in a nanowire, nanodisc, nanoribbon, or nanoplatelet form” only limits the inorganic material of claim 1.
Regarding claim 14, the modified Wang et al. disclose the partner material is an organic material (Zhamu et al. [0069]).  The limitation, “said inorganic material is selected from nanodiscs, nanoplatelets, nanocoating, or nanosheets of an inorganic material selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (d) boron nitride, or (e) a combination thereof; wherein said discs, platelets, or sheets have a thickness less than 100 nm” only limits the inorganic material of claim 11.
Regarding claim 15, Wang et al. disclose the supercapacitor is a symmetric 
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103641117) and  Zhamu et al. (US 2009/0092747) as applied to claim 1 above, and further in view of applicant’s admitted prior art (AAPA).
Regarding claim 3, Wang et al. disclose the electrode has particulates that are porous [0005].
	Wang et al. disclose the claimed invention except for the particulate is in a spherical or ellipsoidal shape. 
	AAPA discloses that it is known in the art to form particulates in the form of spherical or ellipsoidal in shape. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Wang et al. so that each particulate is in the form of spherical or ellipsoidal shape, since such a modification would form an electrode with desired packing density and electrical properties. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848